Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 15 October 2009, pursuant to Rule 137 of the Rules of Procedure has been distributed.
Monday:
(FR) Mr President, my speech relates, in fact, to Monday's agenda.
The draft agenda that was issued before we received the document on which we have to vote included, I believe, a debate on three cases of parliamentary immunity. These cases of parliamentary immunity are extremely important because they may have a bearing on the freedom of exercise of a Member who is exposed to the political hostility of the government, or to the political hostility of the courts, or to the political hostility of the courts as exploited by the government, via prosecutors.
I note that these issues have disappeared from the debate and I find that deeply regrettable. There remains only one vote without debate on a report by Mrs Wallis, concerning the immunity of Mr Siwiec. This vote without debate does not permit speeches and thus does not permit the Member concerned to express himself before his peers, before his fellow Members. I find that deeply regrettable.
I will conclude by saying a word about the report by our fellow Member, Mr Speroni, which was adopted by a very large majority - by virtually the whole of this Parliament, I believe - on the attitude of the French authorities, who denied our former fellow Member, Mr Marchiani, the protection of his immunity with regard to phone-tapping, when such immunity is guaranteed to members of national parliaments.
I would like to know what has become of the recommendations from Mr Speroni's report and, in particular, of the complaint that we had to lodge with the Court of Justice of the European Communities.
There has not been a request for a debate to be held on parliamentary immunity. Therefore, voting will be held on this matter tomorrow. Had there been a request, we could have considered this matter in a different way. There is no discussion on the agenda because of the absence of any kind of motion on this matter.
Tuesday:
No amendments have been proposed.
Wednesday:
I have received a request from the Group of the European People's Party (Christian Democrats) for an amendment to the title of the draft resolutions on freedom of information in Italy and other Member States of the European Union. The amended title would be: Freedom of information in the European Union.
Mr President, a common point that emerged from the debate we had last month on this resolution was that we need to discuss the issue of freedom of expression everywhere, both throughout Europe and outside it. However, we cannot, Mr President, declare a crusade against one individual country. The issue on Italy within this resolution is essentially a national political debate, and we, as the European Parliament, must hold back from intervening in a debate such as this one. If we keep the word Italy within the title of this resolution, we would be assuming the role of some sort of higher court, which we are not, and we would, in fact, be undermining all the authority of and respect towards our institution.
We support freedom of expression within Europe and beyond it, and therefore we call upon all those who are truly for freedom of expression everywhere to vote in favour of the change in the resolution's title.
Mr President, I should like to support and speak in favour of the motion.
Not every issue in Europe is an issue for Europe. We practise subsidiarity and we in the Group of the European People's Party (Christian Democrats) have confidence in our colleagues in the parliament in Rome and trust in the Roman courts, in the Italian courts, which can rule independently on what is good for Italy and what is not good for Italy. The Italian parliament has just proven that it is independent. We are happy to debate freedom of opinion, but then we should also debate freedom of opinion in the European Union. That must be clear in the motion and its title, which is why we are asking for support for our motion.
Mr President, this is actually something of a humiliating spectacle. We said clearly beforehand that this started with the Italian case, but we do not want to concentrate on that. We want to say something in general about freedom of opinion in Europe. That is why we chose this title; it is about the case that started in Italy, but it is also about general statements.
We should not try and do everything. For weeks, we have tried again and again to put the starting case to one side. At least be honest: if you say we want to defend Berlusconi, whatever he does, that is an honest position, but now you are acting as if you wanted to be neutral, to be objective. Let us stick to this title. That is reasonable.
(Applause)
(DE) Mr President, one short comment and one request to you, Mr President: on Thursday, we shall be discussing, among other things, the terrible death penalties in Iran, which are totally unacceptable and which are often handed down for so-called crimes which, under our sense of justice, are not even prosecuted.
We should take this opportunity to say clearly - and perhaps you should find an opportunity, like the Council, to say that, because we are against violence, we condemn terrorist violence in general, even if it is directed against the government bodies of Iran. I think that our objective position would be stronger if we said clearly that the attack that cost 42 people their lives is not in keeping with our policy. We are against violence, against the death penalty and also against terrorist violence as a matter of principle.